Hooker, J.
(dissenting). The plaintiff took insurance policies in the defendant company upon its mill and lumber. At the time of the fire which subsequently occurred, there was insurance in other companies, and this Court has had occasion to pass upon one of the policies. Michigan Shingle Co. v. Insurance Co., 94 Mich. 389. It was there held that the clause called, for convenience, the “Clear-*612Space Clause,” was inserted with full knowledge upon the part of the agent that the assured did not have it in its power to control a clear space for 150 feet, and that it was not the intention of the assured to discontinue the practice of piling its lumber within that distance. The opinion states that the record in that case showed that,—
“Although the clear space referred to was not 150 feet, actual measurement, yet on account of the situation of the property, the manner of its use, and its proximity to water, it was considered equivalent to that distance by insurance men, and the testimony clearly shows that it was so considered in the office of the defendant’s agent, who, with full knowledge of the actual distance maintained and to be maintained, wrote the policy referred to, and placed that distance at 150 feet.”
The policy involved in this case was first issued for the period of three months. The premium was $20, and it contained no clear-space clause. The company thereupon directed the agent to cancel it. The plaintiff thereupon accepted the policy, with the clear-space clause added, for the term of one year, at a premium of $27.50. It seems to have been understood that the objections to the policy on the part of the company were the absence of the clear-space clause and the shortness of the term. It cannot be denied that this clear-space clause is a plain promise to keep a space of 150 feet clear, surrounding the mill. In consideration of its insertion, a material reduction in rate was made. There is nothing uncertain or ambiguous about it. Any man who can read can understand it. The assured knew that the company would not continue the policy without it. There is nothing in this record to show that it was in any way misled, or that there was any understanding that the “clear-space of 150 feet” had any other meaning than what the words express. If the rule laid down in the case of 94 Mich. 389, is to be applied to this case, it must be because the agent did not *613cancel the policy when the plaintiff failed to make and keep the space clear. We do not understand it to be the legal duty of a party to a contract to see that the other faithfully performs his obligations, or that he loses his advantages of, and rights under, a contract, because he does not at once rescind when the other fails to perform it. We can understand that the doctrine of estoppel may sometimes preclude a party from asserting rights under a contract where his conduct is such as to justify it, but there appears no room for it here. The plaintiff had notice that the clear space was relied upon. It assented to it for the purpose of obtaining insurance at a low rate, and then disregarded it for its own benefit. It cannot shift upon the defendant the responsibility of preventing its own breach of contract. The defendant had a right to suppose it would perform its part of the contract, which should be as binding upon the plaintiff as the obligation to pay, in case of loss, was upon the defendant.
I think the judgment should be reversed, and a new trial ordered.